Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in the Registration Statement (No. 333-163866) on Form S-3, the Registration Statement (No. 333-170692) on Form S-8, and the Registration Statement (No. 333-146777) on Post-Effective Amendment No.1 on Form S-3 to Form S-1/MEF of Retail Opportunity Investments Corp. of our reports dated May 29, 2013, relating to (1) our audit of the Statement of Revenues and Certain Expenses of Canyon Crossing Shopping Center, for the year ended December 31, 2012 and (2) our audit of the Statement of Revenues and Certain Expenses of Diamond Hills Plaza, for the year ended December 31, 2012, each as included in this Current Report on Form 8-K. /s/ PKF O'Connor Davies A Division of O'Connor Davies, LLP New York, New York May 29, 2013
